t c memo united_states tax_court chris john schumacher petitioner v commissioner of internal revenue respondent docket no 28267-13l filed date chris john schumacher pro_se ric d hulshoff for respondent memorandum opinion buch judge this collection_due_process cdp case is calendared for trial during the court’s trial session beginning date in las vegas nevada mr schumacher seeks withdrawal of a lien the internal_revenue_service irs has already placed his case in currently not collectible status on date respondent filed a motion for summary_judgment under rule and a supporting declaration with exhibits subsequently mr schumacher filed an opposition to the motion for summary_judgment arguing that the motion should be denied on the basis of general allegations that the lien interferes with his finding gainful employment because respondent has shown that there is no genuine dispute as to any material fact and petitioner has failed to show otherwise we will grant respondent’s motion background mr schumacher failed to timely file form_1040 u s individual_income_tax_return for subsequently respondent prepared a substitute for return under sec_6020 and issued a statutory_notice_of_deficiency to mr schumacher mr schumacher disputed the deficiency and timely petitioned the tax_court on date a trial was held in schumacher v commissioner t c dkt no date bench opinion in las vegas nevada after reviewing the evidence receiving the parties’ concessions and hearing oral testimony from mr schumacher the court rendered a bench opinion sustaining unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent’s determination on the remaining issues and entered an order and decision reflecting the deficiency amount and the addition_to_tax under sec_6651 following assessment the irs began collection efforts respondent timely mailed mr schumacher a copy of form y c notice_of_federal_tax_lien nftl notifying him of respondent’s lien filing stemming from an unpaid tax_liability respondent also mailed mr schumacher a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response mr schumacher timely submitted a form request for a collection_due_process or equivalent_hearing cdp hearing request on the request mr schumacher marked i cannot pay balance as a collection alternative with respect to the lien mr schumacher marked subordination although respondent claimed in his motion for summary_judgment that mr schumacher had agreed to the additional tax_assessment following an examination that claim was in error in fact the tax was assessed after this court entered an order and decision with his motion respondent included a certificate of assessments payments and other specified matters transcript that shows both a statutory_notice_of_deficiency and a legal suit as well as an additional tax assessed by examination agreed audit deficiency prior to or day letter that inconsistency likely explains respondent’s error in his motion but we will take judicial_notice of the proceeding in schumacher v commissioner t c dkt no date bench opinion in which a decision was entered concerning mr schumacher’s tax_liability see rule fed r evid see also sec_7453 fed r evid because of child_support mr schumacher neither requested lien withdrawal nor disputed the underlying liability the settlement officer mailed mr schumacher a letter confirming receipt of the cdp hearing request the settlement officer scheduled a telephone conference for date and requested various documents including tax returns and a completed form 433-a collection information statement for wage earners and self- employed individuals with supporting documents that letter was returned by the u s postal service using the address provided on the return label which was also the address that mr schumacher provided on his cdp hearing request form the settlement officer mailed another letter requesting that mr schumacher complete form_8822 change_of address the settlement officer also mailed mr schumacher a followup letter asking that he provide the requested information by date the settlement officer stated that if mr schumacher did not send the requested information the irs appeals_office would issue a determination_letter mr schumacher did not provide any further information to the irs other than a fax stating that he could not provide the information within days as the letter had requested on date the settlement officer issued the notice_of_determination concerning collection action s under sec_6320 sustaining the lien filing because mr schumacher had failed to provide any information while residing in nevada mr schumacher timely filed a petition for review of the notice_of_determination in his petition he asserted for the first time that he disagreed with the nftl because the lien was an unnecessary burden upon his search for gainful employment and that the tax was not collectible in support of his contentions mr schumacher stated that p rospective employers imply a direct correlation between suitability for employment and credit scores and other publically available derogatory information further he asserted that the lien is subordinate to an active child_support order however respondent and mr schumacher filed a joint motion to remand because of uncertainty whether mr schumacher had received notice of the cdp hearing at his new address the court granted the motion for remand and the case was returned to the irs appeals_office on remand the settlement officer scheduled a telephone conference with mr schumacher before the telephone conference mr schumacher provided the settlement officer with various documents including the collection information statement with supporting documents and a child_support order during the telephone conference mr schumacher again explained that he could not pay the balance due he further stated that the notice of lien filing prevented him from securing employment he did not however pursue lien subordination rather he argued that his child_support obligation was already superior to the federal_tax_lien and sought lien withdrawal because the collection information statement showed expenses greater than income the settlement officer placed mr schumacher’s account into currently not collectible status however the settlement officer did not withdraw the notice of lien filing following the conference the settlement officer received additional documents from mr schumacher regarding background screening for job applications after reviewing the documents the settlement officer determined that the information mr schumacher provided did not demonstrate that he was denied employment because of the lien filing she called mr schumacher and left him a message informing him that the information he provided did not warrant lien withdrawal and that the irs would not withdraw the notice of lien filing the settlement officer issued a supplemental notice_of_determination concerning collection action s under sec_6320 sustaining the lien filing because mr schumacher failed to provide information that demonstrated just cause for withdrawing the notice of lien filing on date respondent filed a motion for summary_judgment under rule and a supporting declaration with exhibits the court issued an order directing mr schumacher to respond to respondent’s motion subsequently mr schumacher filed an opposition to the motion for summary_judgment arguing that the motion should be denied because the lien is debilitating and influence s hiring decisions he also argues that he is not required to prove a negative in securing testimony or evidence to show that the notice of lien filing influenced hiring decisions because that burden would be overbearing i summary_judgment discussion either party may move for summary_judgment regarding all or part of the legal issues in controversy the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials however summary_judgment is not a substitute for trial and should not be invoked in proceedings where the facts are disputed we may grant summary_judgment only if there i sec_3 rule a 143_tc_401 fla peach corp v commissioner 90_tc_678 61_tc_861 no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party bears the burden of proving that no genuine dispute exists as to any material fact in deciding whether to grant summary_judgment any factual inferences will be treated in a manner that is most favorable to the nonmoving party although this burden falls on the moving party the nonmoving party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial ii collection_due_process overview in a cdp hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of collection actions and offers of collection alternatives however when a taxpayer seeks this court’s review of the notice_of_determination that taxpayer generally may raise only issues that were properly rule b see 85_tc_527 85_tc_812 dahlstrom v commissioner t c pincite rule d sec_6320 sec_6330 raised in the cdp hearing an issue is not properly raised when the taxpayer does not request consideration of the issue by the irs appeals_office or requests consideration of an issue but fails to provide any evidence on that issue after being given a reasonable opportunity to do sodollar_figure the appropriate standard of review must be applied where the underlying tax_liability is properly at issue we review the commissioner’s determination as to that issue de novo in contrast where the validity of the tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion a14 settlement officer abuses his or her discretion if a determination is arbitrary capricious or without sound basis in fact or lawdollar_figure mr schumacher does not contest the underlying liability in this case rather he contends that the settlement officer should have withdrawn the notice 129_tc_107 sec_301 f q a-f3 proced admin regs sec_301_6320-1 q a-f3 proced admin regs 114_tc_604 114_tc_176 sego v commissioner t c pincite goza v commissioner t c pincite see 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 of lien filing accordingly we will consider only whether respondent abused his discretion in sustaining the notice of lien filing we need not address whether we can look outside the administrative record in this case because mr schumacher did not offer or propose to offer any evidence that is outside the administrative record when a settlement officer makes a determination that officer must verify that the requirements of the applicable law and administrative procedure have been met consider the issues raised by the taxpayer and consider whether any proposed collection action balances the need for efficient collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary we find that the settlement officer did not abuse her discretion in sustaining the notice of lien filing because she properly based her determination on these factors iii collection alternatives because the underlying liability is not at issue we review the appeals officer’s determination for abuse of discretiondollar_figure see sec_6320 sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite when a taxpayer neglects to pay his or her federal tax_liability after notice_and_demand a lien in favor of the united_states arises on all of that taxpayer’s property and rights to property sec_6323 authorizes the commissioner to file notice of that lien establishing the lien’s priority over certain persons a lien is usually a less intrusive collection mechanism than a levy because it allows the agency to wait for the taxpayer to acquire property that might be used in satisfying the tax_liability rather than taking propertydollar_figure a lien subordination a settlement officer does not abuse his or her discretion by failing to consider an issue under sec_6330 that was never raised at the cdp hearing a taxpayer must raise such an issue at a cdp hearing to preserve it for this court’s considerationdollar_figure sec_6321 cunningham v commissioner tcmemo_2014_200 giamelli v commissioner t c pincite sec_301_6320-1 q a-f3 proced admin regs cf 131_tc_197 a settlement officer must verify compliance with applicable law and administrative procedure under sec_6330 regardless of whether the taxpayer raised the issue at the cdp hearing 129_tc_58 118_tc_488 although mr schumacher initially raised lien subordination on his cdp hearing request he failed to address lien subordination at the cdp hearing mr schumacher referred to lien subordination only by arguing that the notice of lien filing should be withdrawn because it was already subordinate to his child_support_obligations therefore we find that mr schumacher did not properly raise lien subordination b lien withdrawal a notice of lien filing may be withdrawn under sec_6323 when certain circumstances are present the filing of the notice is premature an installment_agreement has been entered to satisfy the liability the withdrawal will facilitate collection of tax_liability or the national_taxpayer_advocate consents to the lien withdrawal because it is in the best interest of the taxpayer and the united_states although sec_6323 allows the commissioner to withdraw an nftl for any of the reasons outlined above that authority is discretionary mr schumacher argues that respondent abused that discretion rule d provides that the party opposing summary_judgment cannot rest on mere allegations but must set forth specific facts showing a genuine dispute for trial mr schumacher argues that the settlement officer abused her discretion in sec_6323 sustaining the notice of lien filing because the lien is debilitating and influence s hiring decisions however he argues that he is not required to prove a negative in securing testimony or evidence to show that the notice of lien filing influenced hiring decisions because that burden would be overbearing this argument runs counter to rule d which requires that mr schumacher set forth specific facts showing that he was denied employment because of the notice of lien filing mr schumacher failed in this instance to present or offer to present any evidence that he was adversely affected or denied employment because of the notice of lien filing moreover we have previously held that mere speculation about the effect of a lien on finding gainful employment is simply not enough accordingly we find that the settlement officer did not abuse her discretion in sustaining the notice of lien filing iv conclusion mr schumacher has not provided any evidence of a genuine dispute as to any material fact further mr schumacher has not provided any evidence that the see cunningham v commissioner tcmemo_2014_200 settlement officer abused her discretion in sustaining the notice of lien filing accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
